                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
LAKISHA HOGUE                           :
84 Woodland Ave.                        :    CIVIL ACTION
Coatsville, PA 19320                    :
                                        :    DOCKET NO.:
               Plaintiff,               :
       v.                               :
                                        :    JURY TRIAL DEMANDED
RED LION CARE, INC.                     :
300 E. Lancaster Ave., Suite 104        :
Wynnewood, PA 19096                     :
                                        :
               Defendants.              :
____________________________________:

                               CIVIL ACTION COMPLAINT

       Lakisha Hogue (hereinafter referred to as “Plaintiff,” unless indicated otherwise), by and

through her undersigned counsel, hereby avers as follows:

                                      INTRODUCTION

       1.     This action has been initiated by Plaintiff against Red Lion Home Care, Inc.

(hereinafter referred to as “Defendant”) for violations of the Fair Labor Standards Act ("FLSA" -

29 U.S.C. §§ 201, et. seq.), the Pennsylvania Minimum Wage Act (“PMWA” - 43 P.S. §§

333.101—333.115), and the Pennsylvania Wage and Collection Law (“PWCL” - 43 P.S. §§

260.1 et. seq.). As a direct consequence of Defendant's unlawful actions (including failures to

properly pay wages and overtime), Plaintiff seeks damages as set forth herein.

                               JURISDICTION AND VENUE

       2.     This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§1331 and 1343(a)(4) because it arises under the laws of the United States and

seeks redress for violations of civil rights under the FLSA. This Court may also assert
supplemental jurisdiction over Plaintiff's state law claims, as they arise out of the same nucleus

of operative facts as her federal law claims.

        3.       This Court may properly maintain personal jurisdiction over Defendant because

its contacts with this state and this judicial district are sufficient for the exercise of jurisdiction in

order to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in International Shoe Co. v. Washington,

326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. §1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district.

                                               PARTIES

        5.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.       Plaintiffs are adult individuals, with addresses as set forth in the caption.

        7.       Defendant is a home care agency located at the above captioned address.

        8.       At all times relevant herein, Defendant acted by and through its agents, servants

and/or employees, each of whom acted at all times relevant herein in the course and scope of

their employment with and for Defendants.

                                    FACTUAL BACKGROUND

        9.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        10.      Plaintiff has been employed with Defendant since in or about December of 2019.




                                                    2
       11.     From the date of her hire until the present, Plaintiff has and continues to work for

Defendant as a Home Health Aid.

       12.     Throughout her employment with Defendant, Plaintiff has always been an hourly,

non-exempt employee.

       13.     At the time of her hire, Plaintiff was informed that she would be paid an hourly

rate of $13.00 per hour for all work performed during her employment with Defendant.

       14.     While employed with Defendant, Plaintiff’s paystubs were accessible through a

payroll app called Viventium.

       15.     On the Viventium app, Plaintiff could view her paystubs as well as other

information, such as her pay rate.

       16.     Throughout the entirety of her employment (until recently), Plaintiff’s pay rate

was always listed on the Viventium app as “$13.00” per hour.

       17.     However, despite being told by Defendant that she would be paid $13.00 per hour

for any work performed and despite Defendant’s payroll app stating that Plaintiff’s pay rate was

$13.00 per hour, Defendant never paid Plaintiff $13.00 per hour until in or about the end of

December, 2020 (discussed further infra).

       18.     Instead of paying Plaintiff an hourly rate of $13.00 per hour (as promised),

Defendant would consistently and unilaterally change Plaintiff’s hourly rate without Plaintiff’s

consent and without providing any notice to Plaintiff. For example:

                   i. From in or about December, 2019 until in or about the end of February,

                      2020, Plaintiff was paid an hourly rate of $11.38 per hour;

                  ii. Beginning in or about March of 2020 and without any notice, Plaintiff’s

                      pay rate was decreased from $11.48 per hour to $10.30 per hour.




                                                3
                      Plaintiff’s pay rate remained $10.30 per hour until in or about the end of

                      August, 2020.

                  iii. From in or about September of 2020 until on or about December 26, 2020,

                      Plaintiff’s pay rate was again increased to $11.38 per hour.

                  iv. From December 27, 2021 until the present, Plaintiff’s pay rate has finally

                      been increased to $13.00 per hour.

       19.     Plaintiff inquired with Defendant’s management on multiple occasions about why

she was not being paid her promised hourly rate of $13.00 per hour.

       20.     In response to her aforesaid inquiries, Plaintiff was given a host of confusing and

fabricated explanations to try and make Plaintiff believe that she was being paid correctly. For

example, Plaintiff was informed that her overtime hours made up for the difference between the

reduced rate she was being paid and the $13.00 per hour rate that she was promised. Plaintiff was

also told that she was in fact being paid $13.00 per hour when considering her gross pay divided

by the total number of hours she worked.

       21.     For example, while Defendant was paying Plaintiff $10.30 per hour, her gross

amount of pay divided by the number of hours she worked would equate to approximately

$13.00 per hour. However, even under this illegal payroll practice, Plaintiff was still not being

paid time and one half her correct hourly rate (which would equate to $19.50 per hour) for any

hours worked over 40 hours in one week

       22.     Notably, Plaintiff was never told by Defendant that she was mistaken about her

pay rate or that Defendant had changed Plaintiff’s pay rate for any legitimate business reason,

rather Defendant’s management consistently tried to make up convoluted explanations as to why

they believed they were in fact paying Plaintiff $13.00 per hour.




                                                4
         23.      Towards the end of December, 2020/beginning of January, 2021, Plaintiff stopped

working for one of her assigned clients, which resulted in a substantial reduction of Plaintiff’s

hours. In fact, this was the first time in Plaintiff’s employment history with Defendant that her

hours consistently fell below 45 hours per week (and typically below 40 hours per week).

         24.      It was only when Plaintiff’s hours began to consistently fall below 40-45 hours

per week that Defendant finally started paying Plaintiff $13.00 per hour (presumably because

Defendant would only have to pay Plaintiff very little to no overtime compensation under

Plaintiff’s current schedule).1

         25.      Upon information and belief, Defendant’s aforesaid illegal practice of unilaterally

lowering an employee’s hourly rate (without providing any notice) in order to avoid paying

proper overtime wages is a company-wide practice and multiple employees within Defendant

have been subjected to the same wage and hour violations as described above.

         26.      Defendant has committed the following wage, hour, and overtime violations as to

Plaintiff:

               A. Defendant has intentionally not paid Plaintiff the correct pay rate for all hours

                  worked on a weekly basis;

               B. Defendant has intentionally failed to pay Plaintiff time and one half her promised

                  pay rate of $13.00 per hour; and

               C. In order to avoid having to pay Plaintiff time and one half her promised hourly

                  rate of $13.00 per hour, Defendant unilaterally lowered her hourly rate without

                  providing any notice.



1
 To add confusion to its incredibly puzzling and illegal payroll practices, Defendant has recently changed Plaintiff’s
pay rate to $11.38 per hour on its payroll app (even though it is now paying her $13.00 per hour).



                                                          5
        27.    Defendant's actions have been willful and intentional, as management has

perpetuated an illegal payroll scheme to deprive Plaintiff (and other employees of Defendant) of

substantial compensation.

                                     First Cause of Action
                    Violations of the Fair Labor Standards Act ("FLSA")
                              (Unpaid Overtime Compensation)
                                  - Against Both Defendants -

        28.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        29.    At all times relevant herein, Defendant is, and continues to be, an “employer”

within the meaning of the FLSA.

        30.    At all times relevant herein, Plaintiff was an “employee” within the meaning of

the FLSA.

        31.    The FLSA requires covered employers, such as Defendant, to minimally

compensate its “non-exempt” employees, such as Plaintiff, at a rate of 1.5 times the employee’s

regular rate of pay for each overtime hour that the employee works (i.e. hours in excess of 40

hours in a workweek).

        32.    At all times during her employment with Defendant, Plaintiff was a “non-exempt”

employee within the meaning of the FLSA.

        33.    Defendant knew that Plaintiff was a “non-exempt” employee within the meaning

of the FLSA.

        34.    At the time of her hire, Plaintiff was informed that she would be paid an hourly

rate of $13.00 per hour.

        35.    Furthermore, on the payroll app used by Defendant, Plaintiff’s pay rate (up until

recently) was always listed as $13.00 per hour.



                                                  6
        36.    Defendant failed to pay Plaintiff 1.5 times Plaintiff’s regular rate of pay ($13.00

per hour) for every hour that she worked over 40 each workweek.

        37.    Even when Plaintiff inquired with Defendant as to why she was not being paid the

correct rate, Plaintiff was never informed by Defendant that $13.00 per hour was not her correct

pay rate or that it had changed her pay rate.

        38.    Instead, Defendant’s management consistently tried to make up convoluted

explanations as to why they believed they were in fact paying Plaintiff $13.00 per hour.

        39.    It is abundantly clear that Defendant instituted an illegal payroll scheme wherein

it unilaterally lowered Plaintiff’s pay rate (without providing any notice) in order to avoid paying

proper overtime wages.

        40.    It was only when Plaintiff’s hours began to consistently fall below 40-45 hours

per week that Defendant changed Plaintiff’s pay rate to $13.00 per hour.

        41.    As a result of Defendant’s failure to pay Plaintiff the overtime compensation due

to her, Defendant has violated the FLSA and caused Plaintiff to suffer damages in the form of

unpaid overtime compensation.

        42.    Plaintiff therefore seeks all remedies permitted under the FLSA for unpaid wages,

as well as penalties and interest.

                                   Second Cause of Action
               Violations of the Pennsylvania Minimum Wage Act (“PMWA”)
                              (Unpaid Overtime Compensation)

        43.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                 7
        44.     Plaintiff was not properly paid for all owed overtime as explained supra. And

such actions constitute indefensible violations of the Pennsylvania Minimum Wage Act

(“PMWA”).

        45.     Plaintiff therefore seeks all remedies permitted under the PMWA for unpaid

overtime wages, as well as penalties and interest.

                                     Third Cause of Action
              Violations of the Pennsylvania Wage and Collection Law (“PWCL”)
                      (Non-payment of wages / Unlawful Wage Retention)

        46.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        47.     Plaintiff had a verbal agreement with Defendant whereby Defendant agreed to

compensate Plaintiff for all services she performed during her employment at rate of $13.00 per

hour.

        48.     Defendant failed to compensate Plaintiff for all wages owed during her

employment.

        49.     Instead of properly paying Plaintiff her promised and agreed upon pay rate of

$13.00 per hour, Defendant instituted an illegal payroll scheme wherein it unilaterally reduced

Plaintiff’s hourly, defined, and agreed upon rate without Plaintiff’s consent and without

providing any notice.

        50.     Plaintiff was never informed by Defendant that $13.00 per hour was not her

correct pay rate or that it had changed her pay rate.

        51.     In fact, when Plaintiff inquired with Defendant as to why she was not being paid

correctly, Defendant’s management consistently made up convoluted explanations as to why

they believed they were in fact paying her $13.00 per hour.




                                                  8
       52.     Plaintiff performed the agreed-upon services for Defendant, and Defendant failed

to properly compensate Plaintiff for the services rendered at her hourly rate as assured,

previously agreed upon, and contractually owed.

       53.     These actions as aforesaid constitute violations of the Pennsylvania Wage

Payment and Collection Law.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendant's illegal actions, including but not limited to back pay, overtime wages, benefits, and

other damages permitted by law;

       B.      Plaintiff is to be awarded liquidated damages, as permitted by applicable law, in

an amount believed by the Court or trier of fact to be appropriate to punish Defendant for its

willful, deliberate, malicious and outrageous conduct;

       C.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate;

       D.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

       E.      Plaintiff shall be permitted to have a trial by jury as requested in the caption of

this Complaint.




                                                 9
                                 Respectfully submitted,

                                 KARPF, KARPF & CERUTTI, P.C.


                          By:    /s/ Ari R. Karpf
                                 Ari R. Karpf, Esquire
                                 David N. Korsen, Esquire
                                 3331 Street Road
                                 Two Greenwood Square, Suite 128
                                 Bensalem, PA 19020
                                 (215) 639-0801
Dated: February 2, 2021




                            10
i~âáëÜ~=eçÖìÉ


oÉÇ=iáçå=`~êÉI=fåÅK




OLOLOMON
                                                             UNITED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       UQ=tççÇä~åÇ=^îÉåìÉI=`ç~íëîáääÉI=m^=NVPOM
Address of Plaintiff: ______________________________________________________________________________________________
                       PMM=bK=i~åÅ~ëíÉê=^îÉåìÉI=pìáíÉ=NMQI=tóååÉïççÇI=m^=NVMVS
Address of Defendant: ____________________________________________________________________________________________
                                            aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
         OLOLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
u      6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


             OLOLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                DEFENDANTS
    eldrbI=i^hfpe^                                                                                             oba=iflk=`^obI=fk`K
    (b) County of Residence of First Listed Plaintiff                  `ÜÉëíÉê                                   County of Residence of First Listed Defendant
                                                                                                                                                                            jçåíÖçãÉêó
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                       Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                     f
                                                                                                         (For Diversity Cases Only)                                              and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF             DEF                                           PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1             ’ 1    Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                              of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State            ’ 2         ’ 2   Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                    Citizen or Subject of a             ’ 3         ’ 3   Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                                   FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY           ❒ 625 Drug Related Seizure                ’   422 Appeal 28 USC 158         ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                  ❒ 365 Personal Injury -           of Property 21 USC 881              ’   423 Withdrawal                ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product                Product Liability     ❒ 690 Other                                       28 USC 157                       3729(a))
❒   140 Negotiable Instrument                  Liability                ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &                Pharmaceutical                                                      PROPERTY RIGHTS              ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                                 ❒ 820 Copyrights                 ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’              Product Liability                                               ❒ 830 Patent                     ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability                ❒ 368 Asbestos Personal                                               ❒ 835 Patent - Abbreviated       ❒ 460 Deportation
        Student Loans                ’    340 Marine                          Injury Product                                                         New Drug Application      ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                  Liability                                                       ❒ 840 Trademark                         Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                          LABOR                        SOCIAL SECURITY               ❒ 480 Consumer Credit
                                                                        ❒ 370 Other Fraud                                                                                      ❒ 490 Cable/Sat TV
❒
        of Veteran’s Benefits
    160 Stockholders’ Suits
                                     ’
                                     ’
                                          350 Motor Vehicle
                                          355 Motor Vehicle             ❒ 371 Truth in Lending
                                                                                                   u❒     710 Fair Labor Standards
                                                                                                               Act
                                                                                                                                              ’ 861 HIA (1395ff)
                                                                                                                                              ❒ 862 Black Lung (923)           ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability         ❒ 380 Other Personal        ❒     720 Labor/Management                ’ 863 DIWC/DIWW (405(g))                 Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                  Property Damage                  Relations                      ❒ 864 SSID Title XVI             ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                    ❒ 385 Property Damage        ❒     740 Railway Labor Act              ’ 865 RSI (405(g))               ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -               Product Liability       ’   751 Family and Medical                                               ❒ 893 Environmental Matters
                                              Medical Malpractice                                              Leave Act                                                       ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS         ❒     790 Other Labor Litigation            FEDERAL TAX SUITS                      Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights          Habeas Corpus:            ❒     791 Employee Retirement             ❒ 870 Taxes (U.S. Plaintiff      ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                    ❒ 463 Alien Detainee                  Income Security Act                    or Defendant)             ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment                ❒ 510 Motions to Vacate                                               ❒ 871 IRS—Third Party                   Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                        Sentence                                                               26 USC 7609                      Agency Decision
❒   245 Tort Product Liability                Accommodations            ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -    ❒ 535 Death Penalty               IMMIGRATION                                                                 State Statutes
                                              Employment                  Other:                    ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                              Other                     ❒ 550 Civil Rights                Actions
                                     ❒    448 Education                 ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or         ’     5 Transferred from  ❒ 6 Multidistrict                    ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                      Another District         Litigation -                      Litigation -
                                                                                                                            (specify)                      Transfer                          Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      cip^=EOVrp`OMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=cip^I=m^=jáåáãìã=t~ÖÉ=^Åí=~åÇ=m^=t~ÖÉ=~åÇ=`çääÉÅíáçå=i~ïK
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION    DEMAND $                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                     JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                                JUDGE                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
        OLOLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                      JUDGE                              MAG. JUDGE

                  Print                                 Save As...                                                                                                                    Reset
